Exhibit 10.3

Summary of Terms and Conditions of

Officer Performance Cash Award

June 4, 2014

Bristow Group Inc. (the “Company”) has awarded you effective as of the date
hereof (“Award Date”) a Performance Cash Award as set forth on the website of
the Company’s Plan administrator which represents the opportunity for you to
receive a limited amount of cash upon the Company’s achievement of a performance
goal over a specified performance period (your “Performance Cash Award”). This
award is made in accordance with and subject to the terms of the Bristow Group
Inc. 2007 Long Term Incentive Plan (the “Plan”).

Your Performance Cash Award is more fully described below in this Summary of the
Terms and Conditions of your Performance Cash Award (the “Award Terms Summary”)
as well as on the website of the Company’s Plan administrator. Any capitalized
term used and not defined in the Award Terms Summary have the meaning set forth
in the Plan. The terms and provisions of the Plan as in effect as of the Award
Date regarding Performance Awards intended to qualify for the Performance-Based
Exception shall apply to your Performance Cash Award and the Award Terms
Summary. In the event there is an inconsistency between the terms of the Plan
and the Award Terms Summary, the terms of the Plan shall control.

The amount of cash you may earn will be determined based upon the Company’s
achievement of a performance goal during the three year performance period
described in more detail below.

Your Performance Cash Award is subject to the terms and conditions set forth in
the Plan, the Prospectus for the Plan and this Award Terms Summary and any rules
and regulations adopted by the Compensation Committee of the Company’s Board of
Directors in accordance with the terms of the Plan. Note that in most
circumstances, the amount to be paid to you pursuant to your Performance Cash
Award will be taxable compensation income to you when paid. You should closely
review the terms and conditions set forth below and the Plan Prospectus for
important details about the tax treatment of your Performance Cash Award.

If you agree to the terms and conditions of this Performance Cash Award, please
sign the Acknowledgment and Acceptance statement on the following page and
return an original signed copy to the Company’s Corporate Secretary within 30
days of the Award Date.

This Award Terms Summary, the Plan, and any other related documents should be
retained in your files for future reference.

The Performance Cash Award made to you effective as of the Award Date provides
for the opportunity for you to receive, if certain conditions are met, a cash
payment (“Performance Cash”), subject to the terms and conditions set forth in
the Plan, the enclosed Prospectus for the Plan, any rules and regulations
adopted by the Compensation Committee of the Company’s Board of Directors (the
“Committee”), and this Award Terms Summary.

 

1. Threshold Goal

No portion of your Performance Cash Award shall vest or become Earned Cash (as
defined in Section 2), and your Performance Cash Award shall be cancelled and
forfeited in its entirety as of the end of the Performance Cycle (as defined in
Section 2), unless the Company has positive EBITDA (as defined below) in any
fiscal quarter during the Performance Cycle (the “Threshold Goal”); provided,
however, that a fiscal quarter shall not be considered if more than 25% of such
fiscal quarter has elapsed prior to the Award Date. If the Committee, in its
sole discretion, determines that the Company has attained the

 

Bristow Group Inc.

2103 City West Blvd., 4th Floor, Houston, Texas 77042, United States

t (713) 267 7600 f (713) 267 7620 www.bristowgroup.com



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

Threshold Goal, the Committee shall certify such achievement in writing as soon
as reasonably practicable but no later than the Determination Date (as defined
in Section 2), and such certification shall authorize the maximum amount payable
under the Performance Cash Award (200% of the target award specified on the
website of the plan administrator) subject to reduction pursuant to the terms of
Section 2 and as otherwise determined by the Committee. For purposes of this
Award Terms Summary, “EBITDA” means, for the relevant period, the sum of the
Company’s (i) net income (or net loss), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense and (v) amortization expense, and the
Company’s proportional interest in the sum of (i) net income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense and
(v) amortization expense of any of its subsidiaries, as presented in
consolidated financial statements, determined in accordance with Generally
Accepted Accounting Principles (GAAP). If you are party to an employment,
severance or other agreement with the Company, or are subject to a policy of the
Company, in either case, that contains provisions for vesting of Performance
Cash upon termination of employment due to any reason other than death,
disability or change in control, such provisions shall not apply to this
Performance Cash Award unless and until the Threshold Goal has been achieved,
and the timing of any payment of Earned Cash shall be determined as if you had
not terminated employment.

 

2. Determination of Earned Cash

(a) Earned Cash. Provided that the Threshold Goal is attained, the exact amount
of the Performance Cash that will actually be earned by and awarded to you (the
“Earned Cash”) will be based upon the level of achievement by the Company of the
performance standard described below over the three-year period commencing on
the close of trading on the New York Stock Exchange (“NYSE”) on March 31, 2014
and ending at the close of trading on the NYSE on March 31, 2017 (the
“Performance Cycle”). The determination by the Committee with respect to the
achievement of such performance standards will be made in the first fiscal
quarter following the end of the Performance Cycle after all necessary Company
and peer information is available. The specific date on which such determination
is formally made and approved by the Committee is referred to as the
“Determination Date.” After the Determination Date, the Company will notify you
of the amount of Earned Cash, if any, to be actually awarded to you. If you are
continuously employed by the Company or its subsidiaries through the end of the
Performance Cycle, the payment of the Earned Cash will be made 60 days after the
end of the Performance Cycle.

The calculation of Earned Cash shall be based on the Company’s Total Shareholder
Return ranking compared to a defined peer group at the end of the Performance
Cycle as determined by the Committee in its sole discretion. “Total Shareholder
Return” is defined for a given company as the change in share price plus
cumulative dividends paid, assuming dividend reinvestment during the Performance
Cycle, over share price at the beginning of the Performance Cycle of the
applicable company. Earned Cash will be calculated by multiplying the target
Performance Cash by the appropriate percentage set forth below for the
percentile rank achieved by the Company. For Total Shareholder Return
performance between the percentile ranks noted below, linear interpolation will
be used to calculate the exact amount of Earned Cash:



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

Percentile Rank

   Percentage     Level

75

     200.00 %    Maximum

67

     166.70 %   

58

     133.30 %   

50

     100.00 %    Target

42

     83.30 %   

33

     66.70 %   

25

     50.00 %    Entry

Below 25th

     ZERO     

The Company’s defined “Peer Group” shall consist of the Company and the other
companies included in the Simmons & Company Offshore Transportation Services
group of companies (the “Simmons Group”). For calculation of Total Shareholder
Return, the peer group will include those companies that are included in the
Simmons Group as of the close of trading on the NYSE on March 31, 2017 and whose
shares were publicly traded on a recognized exchange for all of the three-year
performance period. Additionally, for purposes of calculation of percentile rank
within the Simmons Group and the resulting Earned Cash, the Company shall be
included as part of the Simmons Group.

(b) Committee Determinations. In accordance with the provisions of the Plan, the
Committee shall have the exclusive authority to make all determinations
hereunder, including but not limited to the ranking of the Company and its Peer
Group. Without limiting the foregoing, the Committee shall have absolute
discretion to determine the amount of Earned Cash to which you are entitled, if
any, including without limitation such adjustments as may be necessary in the
opinion of the Committee to account for changes since the date of this Award
Terms Summary. Notwithstanding the foregoing, the Committee shall be precluded
from increasing the amount that would otherwise be obtainable upon the
achievement of the Threshold Goal or the performance goals described in
Section 2(a) above to the extent prescribed by Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the applicable regulations,
rulings, and notices thereunder. The Committee’s determination shall be final,
conclusive and binding upon you.

 

3. Termination of Employment; Disability

(a) Termination of Employment in General. Except as provided in the Company’s
Management Severance Benefits Plan for U.S. Employees and Management Severance
Benefits Plan for Non-U.S. Employees, as applicable, and Section 3 and Section 4
of this Award Terms Summary, if your employment terminates prior to the
Determination Date, your Performance Cash Award shall be immediately forfeited,
and you will not be entitled to receive any Earned Cash.

(b) Termination of Employment due to Death; Disability. If your employment
terminates by reason of your death prior to the Determination Date or if you
incur a Disability prior to the Determination Date, then, without regard to the
Threshold Goal, you will be entitled to receive Earned Cash in an amount equal
to the Target Level of your Performance Cash Award. For purposes of this Award
Terms Summary, “Disability” shall have the meaning given that term by the group
disability insurance, if any, maintained by the Company for its employees or
otherwise shall mean your complete inability, with or without a reasonable
accommodation, to perform your duties with the Company on a full-time basis as a
result of physical or mental illness or personal injury you have incurred for
more than 12 weeks in any 52 week period, whether consecutive or not, as
determined by an independent physician selected with your approval and the
approval of the Company, and further, “Disability” must meet the requirements of
Treasury Regulation Section 1.409A-3(i)(4). Earned Cash that becomes payable
pursuant to this Section 3(b) shall be payable on the date that is 60 days after
your death or Disability, as applicable.



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

(c) Termination of Employment due to Retirement. If your employment terminates
prior to the Determination Date but more than six months after the date of this
award by reason of your retirement under a retirement program of the Company or
one of its Subsidiaries approved by the Committee after you have both attained
age 62 and completed five continuous years of service or your combined age and
length of service is 80 or above (as determined by the Committee), your
Performance Cash Award will no longer be subject to forfeiture for termination
of employment prior to the Determination Date, and, subject to attainment of the
Threshold Goal, you may still become entitled to Earned Cash in accordance with
Section 2 above if, and only to the extent that, the Company achieves the
performance standard described in Section 2 above; provided, however, that the
amount of Earned Cash otherwise payable to you under Section 2 shall be prorated
by the ratio of the number of your months of continuous service from the
beginning of the Performance Cycle to the date of retirement divided by thirty
six. The payment of Earned Cash to U.S. taxpayers pursuant to this Section 3(c)
will be made on the date that is 60 days after the end of the Performance Cycle.
Payment of Earned Cash to non US taxpayers will be made in the next regularly
scheduled paycheck after the Determination Date. For purposes of this Award
Terms Summary, you are “Retirement Eligible” if you are a US taxpayer and, at
any time prior to the calendar year in which the Performance Cycle ends, you
will attain age 62 and have completed five continuous years of service or your
combined age and length of service will be 80 or above (in either case as
determined by the Committee).

(d) Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your employment, and
its determination shall be final, conclusive and binding upon you.

 

4. Change in Control

If you are employed by the Company on the date of a Change in Control of the
Company, you will be entitled to receive Earned Cash in an amount equal to the
actual level of achievement of Total Shareholder Return as determined pursuant
to Section 2 as if the Performance Cycle ended immediately prior to consummation
of the Change in Control without regard to the Threshold Goal. If you have
retired and a Change in Control that meets the requirements of a “change in
control event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)
(a “409A Change in Control”) occurs prior to the date Earned Cash is paid to you
in respect of the Performance Cash Award, then, without regard to the Threshold
Goal, you will be entitled to receive Earned Cash in an amount equal to the
actual level of achievement of Total Shareholder Return as determined pursuant
to Section 2 as if the Performance Cycle ended on the date of consummation of
the Change in Control, pro-rated as provided in Section 3(c), in lieu of any
other payments of Earned Cash. A Change in Control of the Company shall be
deemed to have occurred as of the first day any one or more of the following
conditions shall have been satisfied:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.

Any Earned Cash that is payable pursuant to this Section 4 shall be paid on the
applicable date as follows: (i) if you are not Retirement Eligible, promptly
after the Change in Control (but in no event more than 2 1⁄2 months after the
end of the calendar year in which the Change in Control occurred) or (ii) if you
are Retirement Eligible, on the first to occur of (A) if the Change in Control
is a 409A Change in Control, the date that is 30 days after the date of the
consummation of the Change in Control or (B) if the Change in Control is not a
409A Change in Control, the date that is 60 days after the end of the full
three-year Performance Cycle.

 

5. Tax Consequences and Income Tax Withholding

(a) You should review the Plan Prospectus for a general summary of the U.S.
federal income tax consequences of your receipt of this Performance Cash Award
based on currently applicable provisions of the Code and related regulations.
The summary does not discuss state and local tax laws or the laws of any other
jurisdiction, which may differ from U.S. federal tax law. Neither the Company
nor the Committee guarantees the tax consequences of your Performance Cash
Award. You are advised to consult your own tax advisor regarding the application
of the tax laws to your particular situation.



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

(b) The Performance Cash Award under this Award Terms Summary is subject to the
satisfaction of any applicable U.S. federal, state or local withholding tax
liability arising in connection with the award. The Company will withhold the
necessary amount from your Earned Cash upon making payment to you as required by
law. You may not elect for such withholding to be greater than the minimum
statutory withholding tax liability arising from the Performance Cash Award.

(c) In addition, you must make arrangements satisfactory to the Committee to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from the Performance Cash Award hereunder.

 

6. Effect on Other Benefits

Income recognized by you as a result of this Performance Cash Award, and the
entitlement to and payment of your Earned Cash, will not be included in the
formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.

 

7. Compliance With Laws

This Award Terms Summary and your Performance Cash Award shall be subject to all
applicable federal and state laws. The Plan and this Award Terms Summary shall
be interpreted, construed and constructed in accordance with the laws of the
State of Delaware without regard to its conflicts of law provisions, except as
may be superseded by applicable laws of the United States.

 

8. Miscellaneous

(a) Not an Agreement for Continued Employment or Services. This Award Terms
Summary and your Performance Cash Award will not, and no provision of this Award
Terms Summary will be construed or interpreted to, create any right to be
employed by or to provide services to or to continue your employment with or to
continue providing services to the Company or the Company’s affiliates, or to
the Parent or Subsidiaries or their affiliates.

(b) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in this Performance Cash Award is subject to the terms of this
Award Terms Summary. Nothing in this Award Terms Summary shall create a
community property interest where none otherwise exists.

(c) Amendment for Code Section 409A. This Performance Cash Award is intended to
be exempt from or compliant with Code Section 409A. If the Committee determines
that this Performance Cash Award may be subject to additional tax under Code
Section 409A, the Committee may, in its sole discretion, amend the terms and
conditions of this Award Terms Summary to the extent necessary to comply with
Code Section 409A or otherwise to exempt the Performance Cash Award from Code
Section 409A. Notwithstanding the foregoing, the Company shall not be required
to assume any economic burden in connection therewith. To the extent required to
comply with Code Section 409A, you shall be considered to have terminated
employment with the Company when you incur a “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i).



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

If you have any questions regarding your Performance Cash Award or would like to
obtain additional information about the Plan or the Committee, please contact
the Company’s General Counsel, Bristow Group Inc., 2103 City West Blvd., 4th
Floor, Houston, Texas 77042 (telephone (713) 267 - 7600). This Award Terms
Summary, the Plan and all related documents should be retained in your files for
future reference.



--------------------------------------------------------------------------------

LOGO [g740029g53q47.jpg]

 

Acknowledgement and Acceptance

I, the undersigned, acknowledge that certain terms of this Performance Cash
Award may supersede the terms of another agreement between me and the Company or
a Company policy otherwise applicable to me, and I hereby accept this
Performance Cash Award subject to the terms, provisions and conditions of the
Plan, the Award Terms Summary, the administrative interpretations thereof and
the determinations of the Committee.

 

Date:                    2014     Signature:           [Name]